       Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 1 of 10



           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL SEMIAN

                              Plaintiff,      JURY TRIAL DEMANDED
                  v.
                                                  NO: 3:17-CV-1183
DEPARTMENT OF MILITARY AND
VETERANS’ AFFAIRS-GINO J.                         HONORABLE
MERLI VETERANS’ CENTER                          ROBERT D. MARIANI

                           Defendant.

                PLAINTIFF’S PRE-TRIAL MEMORANDUM

      NOW COMES the Plaintiff, Michael Semian, by and through Counsel,

Harry T. Coleman, Esquire, and hereby files the following Pre-Trial

Memorandum in accordance with Local Rule 16.6 of the United States

District Court for the Middle District of Pennsylvania.

Date conference was held by counsel: February 3, 2020

      A.    A Brief Statement as to Federal Court Jurisdiction:

      This court has jurisdiction pursuant to 28 U.S.C. §§. 1331.

      B.    A Statement of Facts and Contentions as to Liability:

      Michael Semian, following hire, quickly established himself as an

outstanding leader in the context of the multi-union based Gino Merli

Veterans’ Center. The jury will hear testimony concerning the status of the

Veterans’ Center upon his hire and the multiple efforts that he undertook in

order to change the employment culture at the Center and most
       Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 2 of 10



importantly, to improve the care of that our cherished Veterans deserve

while residents at the Center.

      It is the position of Mr. Semian that the sexual orientation

discrimination he endured was motivated, at least in part, by sex and is

thus a sub-set of sexual discrimination for purposes of Title VII.

      Contentions as to liability

      Plaintiff will establish that the termination of Michael Semian as

Commandant at the Gino Merli Veterans’ Center was based on his sexual

orientation. The trial evidence will establish that the decision-makers here

had knowledge of the plaintiff’s sexual orientation. Insensitive, homophobic

slurs were made to Mr. Semian and about Mr. Semian.

      Following Mr. Semian’s employment with the Commonwealth, the

evidence will clearly show the situation he inherited at the Merli Center. The

evidence will establish the outstanding contributions and tenure of Mr.

Semian up to and including the time of separation of the Center’s Director

of Nursing.

      Plaintiff’s evidence will pinpoint issues occurring at the Merli Center

solely due to the conduct of the defendants in 2014 and 2015 that

ultimately led to him being scapegoated for the defendant’s deficiencies at

the Merli Center.


                                       2
       Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 3 of 10



      Plaintiff is confident that the trial evidence will establish all necessary

elements for the jury to conclude that the termination of Mr. Semian in light

of his status as a gay person was significantly motivated by his sexual

orientation.

      The Title VII claim of Michael Semian is no different from claims

brought by individuals who were either rejected for jobs or terminated from

jobs for impermissible reasons.          The Commonwealth of Pennsylvania

disadvantaged Mr. Semian because of his sexual orientation and the

plaintiff’s evidence will establish this point at trial.

      C.       A Comprehensive Statement of Undisputed Facts Agreed
               Upon by Counsel at the Rule 16.3 Conference:
      The following facts have been stipulated to by the parties:


      1.       Plaintiff, Michael Semian, is a resident of Pennsylvania and

formerly worked, at all relevant times, as the Commandant/

Administrator at the Veterans’ Center from June 2010 to

October 2015.

      2.       Plaintiff is, and has been, a Licensed Nursing Home

Administrator in the Commonwealth of Pennsylvania.

      3.       The Defendant in this matter is the Pennsylvania Department of

Military and Veterans Affairs (“DMVA”) is a Commonwealth agency with a

principal mailing address at 0-47. Fort Indiantown Gap, Annville, PA 17003.
                                          3
      Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 4 of 10



DMVA provides advice and assistance to Pennsylvania’s nearly 820,000

veterans and their families and to provide quality care to aging veterans.

Plaintiff holds licensure as a Pennsylvania Licensed Nursing Home

Administrator which he obtained in 1994.

     4.     In 2010 the Plaintiff was approved by former Governor Ed

Rendell as the Commandant of the Gino Merli Veterans’ Center in

Scranton.

     5.     Plaintiff worked for the Defendant as

Commandant/Administrator at the Veterans’ Center from his appointment in

June of 2010 to his separation in October of 2015.

     6.       The Defendant DMVA is a department of the Commonwealth

of Pennsylvania, with a place of business at the above address.

     7.     Defendant is the party that maintains the Department of Military

and Veterans’ Affairs (“Department”) and its divisions and sub-divisions.

     8.     DMVA, through its facilities, provides a broad spectrum of

personal care, skilled nursing care, domiciliary care, and dementia care for

eligible Veterans who served in the armed forces of the United States of

America.

     9.       The Veterans’ Center in Scranton opened in January 1994

as the Northeastern Veterans’ Center and was the first newly constructed


                                      4
       Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 5 of 10



home for veterans within the state system.

      10.   In July 2002, the Veterans’ Center was renamed the Gino J.

Merli Veterans’ Center in honor of the noted World War II hero and Medal

of Honor recipient from Lackawanna County.

      11.   At all times relevant hereto, the Defendant DMVA acted by and

through its agents, servants, and employees, each of whom acted within

the scope of his or her job duties.

      D.    A Brief Description of Damages:

      (1) Principal injuries sustained: Mr. Semian sustained a violation of

his rights under Title VII. There were no physical injuries here.

      (2) Hospitalization and convalescence: N/A

      (3) Present disability: None.

      (4) Special monetary damages, loss of past earning, medical

expenses, property damages, etc.:

      The plaintiff’s salary as Commandant has not yet been achieved by

Mr. Semian since he was terminated in 2015. Mr. Semian will establish at

trial the monetary loss of earnings as well as his life expectancy.

      (5) Estimated value of pain and suffering, etc.: N/A

      (6) Special damage claims:

            An award to compensate Plaintiff for back pay for lost wages
            and benefits and front pay for denial of Plaintiff’s expected
                                      5
Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 6 of 10



      future earnings;

      Compensatory damages for physical and emotional
      injuries, humiliation, and damage to his professional
      reputation;

      Pre and post-judgment interest;

      The costs of litigation, including reasonable attorney’s fees
      and expert witness fees;

      The cost of litigation, including expert witness fees; and

      Such other relief as may be just.

E.    Names of Witnesses, Along with the Specialties and
      Qualifications of Experts to be Called:
1.    Andrew Ruscavage              Director of Veterans Homes.
2.    Michelle Matz                 Former DON
3.    Lynn O’Day                    Secretary to Commandant
4.    Susan Roulliard               HR at GMVC
5.    Dr. Daniel Kazmerski          Medical Director GMVC
6.    Michelle Kimeck               Quality Assurance Director GMVC
7.    Jonathan Trexler              RN Supervisor ADON/GMVC
8.    Carl Weinschenk               Former Commandant
9.    Andy Remish                   Infection Control/Wound Care
                                    Nurse
10.   Barbara Orazzi                DON (Defendants)
11.   Timothy Legg, PhD.,Psy.D, MSN, CRNP, CNHA, FACHCA.
12.   Dr. John Bart                 Medical Director GMVC
13.   Susan Smith                   DON (Defendants)


                                6
      Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 7 of 10



     14.   Marylynn Hewitt               Acting DON
     15.   Carol Sweeney                 Infection Control/Wound Care
     16.   Ed Beck                       Quality Assurance (Defendants)
     17.   Joann Stackmem                Employee of Defendant (former)
     Plaintiff reserves the right to call all witnesses identified by the

Defendant and other witnesses on rebuttal.


     F.    Summary of Testimony of expert witness:

           Plaintiff has no expert witnesses.

     G.    Special Comment about Pleadings and Discovery:

           None.

     H.    A Summary of Legal Issues Involved and legal authorities
           relied upon:
     To state a viable claim for discrimination under Title VII, Plaintiff

must plead sufficient facts to show that (1) she is a member of a

protected class; (2) she was qualified for her position; (3) she suffered

an adverse employment action; and (4) the circumstances of the

adverse employment action give rise to an inference of discrimination.

See Jones v. SEPTA, 796 F.3d 323, 327(3d Cir. 2015). The complaint

must, therefore, allege facts to show, inter alia, that the “defendant

terminated plaintiff’s employment or otherwise discriminated against

the plaintiff because plaintiff is a member of any of the specified
                                     7
       Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 8 of 10




groups.” Thomas v. Dennis Real Estate, Inc., 1989 WL 114165, at *1

(E.D. Pa. Sept. 29, 1989)(emphasis added).

      The Pennsylvania Whistleblower Law (PWL) provides that a public

employer cannot discharge, threaten, or otherwise discriminate or retaliate

against an employee because the employee or a person acting on behalf of

the employee either: (1) makes a good-faith report to the employer or an

appropriate authority of an instance of wrongdoing or waste, or (2) is asked

by an appropriate authority to participate in an investigation, hearing, or

court action. An “employee” is broadly defined as “a person who performs a

service for wages or other remuneration under a contract of hire, written or

oral, express or implied, for a public body.” The term “public body” is

similarly liberally defined as including the following:

            A state officer, agency, department, division,
            bureau, board, commission, council, authority, or
            other body in the executive branch of the
            government;

            A county, city, township, regional governing body,
            council, school district, special district, or municipal
            corporation, or a board, department, commission,
            council, or agency; and

            Any other body that is created by the
            Commonwealth or political subdivision authority, or
            that is funded in any amount by or through the
            Commonwealth or political subdivision.


                                        8
      Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 9 of 10



1. Sarbanes-Oxley Act of 2002, Pub. L. No. 107-204, 116 Stat. 745
(codified as amended in scattered sections of 15 U.S.C.).
2. Congressional Record p. S7412; S. Rep. No. 107-146, 107th Cong., 2d
Session 19 (2002).
3. Act of 1986, P.L. 1559, No. 169, as amended, 43 P.S. § 1421 et seq.
Retaliatory Discharge and Whistleblowers 334
     I.    Stipulations Desired:

           None.

     J.    Estimated Number of Trial Days:

           Five


     K.    Other Matters Pertinent to the Case:

           None

     L.    Pursuant to Local Rule 16.3 append to this memorandum a
           pre-numbered schedule of exhibits, with brief identification
           of each, on the clerk’s Exhibit form:
           Plaintiff’s exhibit list is attached.

     M.    Special Verdict Questions:

     Will be filed in advance of Jury selection consistent with this Court’s

Order of October 11, 2020 (Doc. 59).

     N.    Certification of Undersigned Counsel Pursuant to Local
           Rule 16.2:
           I hereby certify that I have advised Michael Semian to be

available at the time of the Pre-Trial Conference should this case resolve

under non-monetary terms.

                                        9
     Case 3:17-cv-01183-RDM Document 65 Filed 02/14/20 Page 10 of 10



     O.   Certification Under Local Rule 30.10:

          N/A.

     P.   Request for Findings of Fact and Conclusions of Law on
          Non-Jury Matter:

           N/A.



Dated: February 14, 2020        LAW OFFICE OF HARRY T. COLEMAN

                                By: Harry T. Coleman
                                    Harry T. Coleman, Esquire
                                    41 N. Main Street
                                    3rd Floor, Suite 316
                                    Carbondale, PA 18407
                                    (570) 282-7440
                                    (570) 282-7606 Fax
                                    Harry@harrycolemanlaw.com

                                 By: Walter F. Casper
                                     Walter F. Casper, Jr., Esquire
                                     Church Street at 7th Avenue
                                     Carbondale, PA 18407
                                     (570) 282-6910

                                        Attorneys for Plaintiff




                                   10
